DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 29 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/21.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 21-23, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron(WO 90/15009) in view of Brady(US Publication 2015/0082737).
Cameron discloses a method of fixing a rail bracket to an elevator shaft wall using bolts.  The reference clearly selects a fixing location for the bracket since it is attached to the wall. (Figure 2) The reference does not disclose using an adhesive to attach the bracket to the wall.  Brady discloses it is known to use a temporary adhesive to hold a bracket in place while other attachment means is applied.[0023]  It would have been obvious to one of ordinary skill in the art at the time of filing to apply an adhesive to the bracket or the wall to hold the bracket in place on the wall while the bolt hole is drilled since Brady teaches using a temporary adhesive to hold a bracket in place and since it is extremely well-known and conventional in the joining arts to use a combination of joining elements, i.e. belt and suspenders.
Regarding claim 17, it is well-known and conventional to check a location to see if it meets a criteria such as location of rebar, thickness of the surface etc. and would have been obvious for this reason.
Regarding claims 18 and 19, one in the art would appreciate that if the contour of the wall was too great, not enough adhesive would be applied to hold the bracket in place since only a tiny amount of the bracket would be contacting the wall, and the degree of curvature of the wall would be checked for this reason.
Regarding claim 21, one in the art would appreciate the purpose of testing and checking an area to which something is to be attached is to determine if it will hold it, and if it will not, to find an alternate location that will.
Regarding claim 22, one in the art would appreciate that if the primary location wasn’t sufficient for some reason, one would test the alternate location for the same reason the primary location was tested.
Regarding claims 23 and 25, it is well-known and conventional in the bonding arts in general to clean a surface before applying adhesive since the presence of dust can prevent bonding and it would have been obvious for this reason.
Regarding claim 27, the fixing includes fixing the bracket to the wall using the bolt.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Brady as applied to claim 17 above, and further in view of Depres et al.(US Publication 2012/0308744).
The references cited above do not disclose selecting an adhesive thickness based on the checking of the planned fixing region.  Depres et al. discloses that an adhesive can compensate for the surface irregularities of the surfaces being bonded.[0069]  It would have been obvious to one of ordinary skill in the art at the time of filing to select an adhesive thickness based on the surface irregularities of the surface being bonded as taught by Depres et al.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Brady as applied to claim 16 above, and further in view of Mertala et al.(US Publication 2016/0311659).
The references cited above do not disclose the device used to join the bracket to the wall.  Mertala et al. discloses it is known in the elevator arts to use a device having mechanical and electrical components to do repetitive tasks such as drilling holes.([0012]-[0025];[0066]-[0071]))  It would have been obvious to one of ordinary skill in the art at the time of filing to use a mechatronic device like of Mertala et al. in the process of Cameron and Brady since Cameron is silent as to how the bolt holes are drilled leading one to look to similar references and since Mertala et al. discloses using such a device would automate the installation process of rails.[0025]
Claims 16-19 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron in view of Sittler(US Publication 2007/0181382).
Cameron discloses a method of fixing a rail bracket to an elevator shaft wall using bolts.  The reference clearly selects a fixing location for the bracket since it is attached to the wall. (Figure 2) The reference does not disclose using an adhesive to attach the bracket to the wall instead of the bolts.  Sittler discloses it is known in the elevator arts to use an adhesive or rivets to hold elements together.[0033] It would have been obvious to one of ordinary skill in the art at the time of filing to replace the bolts of Cameron with an adhesive applied to either the bracket or the wall to join the bracket to the wall since it is extremely well-known and conventional in the joining arts to replace rivets to mechanical fasteners with adhesive as shown for example by Sittler.[0033]
Regarding claim 17, it is well-known and conventional to check a location to see if it meets a criteria such as location of rebar, thickness of the surface etc. and would have been obvious for this reason.
Regarding claims 18 and 19, one in the art would appreciate that if the contour of the wall was too great, not enough adhesive would be applied to hold the bracket in place since only a tiny amount of the bracket would be contacting the wall, and the degree of curvature of the wall would be checked for this reason.
Regarding claim 21, one in the art would appreciate the purpose of testing and checking an area to which something is to be attached is to determine if it will hold it, and if it will not, to find an alternate location that will.
Regarding claim 22, one in the art would appreciate that if the primary location wasn’t sufficient for some reason, one would test the alternate location for the same reason the primary location was tested.
Regarding claims 23, 25, and 26, it is well-known and conventional in the bonding arts in general to clean a surface before applying adhesive since the presence of dust can prevent bonding and it would have been obvious for this reason.
Regarding claims 24 and 26, it is well-known and conventional in the adhesive arts to roughen a surface to improve bonding and it would have been obvious for this reason.
Regarding claim 26, since multiple brackets are needed to hold up the rails, it would have been obvious to one of ordinary skill in the art at the time of filing to perform all the steps at all the locations to which the brackets will be applied, i.e. roughen the surfaces to improve bonding, to clean the surface to remove dust left by the roughening, and then to apply the brackets.
Regarding claim 27, the fixing includes fixing the bracket to the wall using the bolt.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Sittler as applied to claim 17 above, and further in view of Depres et al.(US Publication 2012/0308744).
The references cited above do not disclose selecting an adhesive thickness based on the checking of the planned fixing region.  Depres et al. discloses that an adhesive can compensate for the surface irregularities of the surfaces being bonded.[0069]  It would have been obvious to one of ordinary skill in the art at the time of filing to select an adhesive thickness based on the surface irregularities of the surface being bonded as taught by Depres et al.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron and Sittler as applied to claim 16 above, and further in view of Mertala et al.(US Publication 2016/0311659).
The references cited above do not disclose the device used to join the bracket to the wall.  Mertala et al. discloses it is known in the elevator arts to use a device having mechanical and electrical components to do repetitive tasks such as applying brackets to the shaft walls.([0012]-[0025];[0066]-[0071]))  It would have been obvious to one of ordinary skill in the art at the time of filing to use a mechatronic device similar to that of Mertala et al. in the process of Cameron and Brady since Cameron is silent as to how the brackets are applied to the walls leading one to look to similar references and since Mertala et al. discloses using such a device would automate the installation process of rails.[0025]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222.  The examiner can normally be reached on 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/            Primary Examiner, Art Unit 1746